              Case19-34508
             Case  19-34508 Document
                             Document694-1
                                      800 Filed
                                           Filedinon
                                                   TXSB  on 01/08/20
                                                     12/06/19 in TXSB Page
                                                                       Page11ofof22



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                            ENTERED
                                                                                                                 01/08/2020
                                                                    )
    In re:                                                          )      Chapter 11
                                                                    )
    SANCHEZ ENERGY CORPORATION, et al.,7                            )      Case No. 19-34508 (MI)
                                                                    )
                             Debtors.                               )      (Jointly Administered)
                                                                    )      Re: Docket No. 694

     ORDER EXTENDING THE EXCLUSIVE PERIOD FOR THE DEBTORS TO FILE A
            CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

             Upon the motion (the “Motion”)8 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), (a) extending the Debtors’

Exclusive Plan Filing Period to March 9, 2020 and (b) extending the Exclusive Plan Solicitation

Period to May 8, 2020; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §

1334; and this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

and this Court having found that it may enter a final order consistent with Article III of the United

States Constitution; and this Court having found that venue of this proceeding and the Motion in

this district is permissible pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found

that the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors,

and other parties in interest; and this Court having found that the Debtors’ notice of the Motion

was appropriate under the circumstances and no other notice need be provided; and this Court

having reviewed the Motion in support of the relief requested therein; and this Court having



7
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis LLC (0102); SN
    Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102); Rockin
    L Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC (0102); and SN UR Holdings,
    LLC (0102). The location of the Debtors’ service address is 1000 Main Street, Suite 3000, Houston, Texas 77002.
8
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
        Case19-34508
       Case  19-34508 Document
                       Document694-1
                                800 Filed
                                     Filedinon
                                             TXSB  on 01/08/20
                                               12/06/19 in TXSB Page
                                                                 Page22ofof22



determined that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

       1.      The period under which the Debtors have the exclusive right to file a chapter 11

plan or reorganization or liquidation under section 1121(b) of the Bankruptcy Code for each Debtor

is extended through and including March 9, 2020.

       2.      The period under which the Debtors have the exclusive right to obtain acceptances

of such a plan under section 1121(c)(3) of the Bankruptcy Code for each Debtor is extended

through and including May 8, 2020.

       3.      Entry of this Order is without prejudice to the Debtors’ right to seek from this Court

such additional and further extensions of the Exclusive Periods within which to file and solicit

acceptance of a chapter 11 plan as may be necessary or appropriate.

       4.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       5.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       6.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


Dated:
Signed:________,
        January   2019
         October08,
                 17,2020
                     2018
Houston, Texas                                          MARVIN ISGUR
                                               UNITED STATES BANKRUPTCY JUDGE
                                                    ____________________________________
                                                                  Marvin Isgur
                                                        United States Bankruptcy Judge


                                                  2
